 1                               UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
     ______________________________________
 3                                         )
     Jacorey Taylor,                       )
                                           )        2:08-cr-00283-RCJ-PAL
 4
                     Petitioner,           )        2:19-cv-00369-RCJ
                                           )
 5
                                           )
            vs.
                                           )            ORDER
 6                                         )
     United States,                        )
 7                                         )
                     Respondent.           )
 8                                         )

 9          Petitioner moves this Court under 28 U.S.C. § 2255 for a second time arguing that his

10   conviction and sentence are invalid. The Court may entertain a second Section 2255 motion only

11   if the petitioner first acquires certification from the Ninth Circuit. 28 U.S.C. § 2244(b)(3);

12   28 U.S.C. § 2255(h); United States v. Reyes, 358 F.3d 1095, 1097 (9th Cir.2004) (“A second or

13   successive motion is allowed under 28 U.S.C. § 2255, subject to certification pursuant to 28 U.S.C.

14   § 2244[.]”). Here, Petitioner has not acquired such certification. Thus, the Court lacks jurisdiction

15   and dismisses the motion.

16                                               Conclusion

17           IT IS HEREBY ORDERED that Petitioner’s Motion to Vacate, Set Aside, or Correct

18   Sentence under 28 U.S.C. § 2255 (ECF No. 1192) is DISMISSED WITHOUT PREJUDICE.

19          IT IS SO ORDERED.

20   DATED:this
     Dated   This24th
                  7 day
                   th
                      dayofofOctober, 2019.
                              September  2019.

21

22                                                 _____________________________________
                                                             ROBERT C. JONES
23                                                        United States District Judge

24

                                                   1 of 1
